PER CURIAM
The state petitions this court to reconsider its decision in State v. Karp, 220 Or App 299, 185 P3d 553 (2008). In Karp, we affirmed defendant’s convictions but remanded for resentencing. The state now contends that, in light of Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009), we erred in concluding that the imposition of consecutive sentences under ORS 137.123(5) requires findings by a jury rather than a judge. We agree and, accordingly, modify our opinion and affirm.
Reconsideration allowed; former disposition withdrawn; former opinion modified and adhered to as modified; affirmed.